Order entered June 25, 2014




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00126-CV

                                  SHEIK TEHUTI, Appellant

                                                V.

                      TRANS-ATLAS FINANCIAL, ET AL., Appellees

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-13-06496-C

                                            ORDER
       We DENY appellant’s June 13, 2014 “Notice and Affidavit for Rule 12 Challenges”

requesting appellee’s attorney to show authority for his representation of appellee.


                                                       /s/   ADA BROWN
                                                             JUSTICE